Citation Nr: 0030955	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (claimed as a residual of smoking during service).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for coronary artery 
disease and chronic obstructive pulmonary disease.  The 
veteran appeared before a hearing officer at a hearing at the 
RO in July 1998.  In July 2000, the veteran and his attorney 
appeared at a videoconference hearing before a Member of the 
Board.


REMAND

At his July 2000 hearing, the veteran testified that he 
received at a VA facility approximately one month prior to 
the hearing in June 2000 and that he was seen on a regular 
basis.  However, the most recent VA medical records in the 
claims folder were dated in August 1998.  Additionally, the 
veteran indicated that he had been seen by Dr. Evans.  
Although there is a letter from Dr. Evans in the record, the 
medical records of his treatment of the veteran are not of 
record.  The veteran also mentioned treatment by additional 
physicians at the time of his July 2000 hearing.  He is 
hereby offered the opportunity to submit any additional 
records of those physicians that are not on file, or may 
request the assistance of the RO in obtaining those records.  
The VA has a duty to assist a claimant includes obtaining 
medical treatment records if the claimant furnishes 
information sufficient to locate the records.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should obtain the veteran's VA 
medical records from 1998 to present and 
associate them with claims file.

2.  After obtaining the appropriate 
authorization, the RO should contact Dr. 
G.C. Evans and request copies of the 
veteran's medical records.  To the 
extent there are other treatment records 
available that are not on file, the 
veteran may submit appropriate release 
of information forms for the RO to 
assist in obtaining those records, or he 
may submit them himself.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for 
a VA examination.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether the veteran has nicotine 
dependence, whether it as likely as not 
started in service, and whether it is as 
likely as not that the veteran's smoking 
during service caused his coronary 
artery disease and/or chronic 
obstructive pulmonary disease.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO should then readjudicate the instant claims.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


